Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-6, 8, 9, 16-22, 53, and 55 are allowed.
The following is an examiner’s statement of reasons for allowance: With respect to independent claims 1, 22, and 53, the Applicant’s Amendments and Arguments (See Amendments and Remarks, pages 4-15, dated 1/20/2022) were persuasive and overcome the 35 U.S.C. 112(b), 35 U.S.C. 102(a)(1), and the 35 U.S.C. 103 rejections. 
Independent Claim 1 recites limitations that include, inter alia, a robot system, comprising:
a storage region, wherein the storage region comprises a loft having at least two storeys and is configured to store a container, and
a passage for a self-driven robot to move through is provided on a floor of each of the at least two storeys of the loft,
each of the at least two storeys of the loft is provided with at least one self-driven robot and at least one temporary storage mechanism, and
the self-driven robot is capable of traveling on a storey where the self-driven robot is located;
a control device, wherein the control device is configured to assign the transportation task to the self-driven robot and plan a travel route on the storey where the self-driven robot is located for the self-driven robot according to the transportation task.  These limitations, alone and in combination with the other limitations in the independent and dependent claims, were neither found, nor taught or fairly suggested, in the prior art of record.

Claim 22 recites limitations that include, inter alia, 22.  A robot control method, applied to a robot control system, wherein the robot control system comprises a loft having at least two storeys, a passage for a self-driven robot to move through is provided on a floor of each of the at least two storeys of the loft, each of the at least two storeys of the loft is provided with at least one self-driven robot and at least one temporary storage mechanism, 
and the self-driven robot is capable of traveling on a storey where the self-driven robot is located,
the method comprising:
assigning a transportation task to a first self-driven robot;
planning a travel route on the storey where the first self-driven robot is located corresponding to the transportation task for the first self-driven robot,
controlling the first self-driven robot to move to a first target location on the storey where the first self-driven robot is located according to the travel route, pick up a target container, and
transport the target container to the temporary storage mechanism.  These limitations, alone and in combination with the other limitations in the independent and dependent claims, were neither found, nor taught or fairly suggested, in the prior art of record. 

Independent Claim 53 recites limitations that include a computing device, comprising a memory, a processor, and computer instructions stored in the memory and executable by the processor, wherein the computer instructions are configured to, when executed by the processor, be included for, inter alia,
assigning a transportation task to a first self-driven robot;
planning a travel route on a storey where the first self-driven robot is located corresponding to the transportation task for the first self-driven robot,
controlling the first self-driven robot to move to a first target location on the storey where the first self-driven robot is located according to the travel route;
wherein the first self-driven robot is capable of traveling on the storey where the first self-driven robot is located, and the second self-driven robot is capable of traveling on a storey where the second self-driven robot is located.  These limitations, alone and in combination with the other limitations in the independent and dependent claims, were neither found, nor taught or fairly suggested, in the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

4.	The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas Randazzo whose telephone number is 313-446-4903.  The examiner can normally be reached between 9:00am to 4:00pm EST Monday through Friday.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/THOMAS RANDAZZO/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        February 7, 2022